Case 0:18-cv-61047-UU Document 261 Entered on FLSD Docket 08/23/2019 Page 1 of 2




   Clerk ofthe Coud                                                                             August17,2019
   US DistrictCoud
   Re:USA vs US Stem CellC linic and others,Case 18-cv-61047
   To whom this m ay concern in regards to m y own stem cells:
   Untilnow Ihaven'tbeen able to putmy thoughts in words.Icannotimagine how this orderand
   injunctionwassetinmotion,requiringthe destructionofmyownstem cells.Ihave harvested
   m y stem cells to prom ote and encourage m y own health and healing.How crazy is itthatyou
   would controltheiruse and callmy cells a drug and then say thatthey need to be destroyed!
   They cam e from m y ow n tissue!You have no rights overthem !They are intended to help m e!
   You are very w rong to have m ade this decision.You are stealing m y property and overlooking
   my rights.W hatisthe coud's motive? Please reconsi
                                                    deraqd do the rightthing--reverse this b
   Order!                          -                     0W 3t* '
                                                                                                    FILED BY                    D.C.
   Sincerely,Nathan Tornquist

   717 9th StreetSW                                                                                      AtJC 23 2219
   w illm ar,M N 56201                                                                                    ANGEt.A E.NOBLE
   320-979-9326                                                                                          cpEnK t-ts. DlsT.cT.
                                                                                                         s D.OF FLA .- MIAMI




                                                                          '
                                      -,
                                       --------------''
                                                      -
                                                      '
                                                      -'''''''-
                                                              '''
                                                                -''''''
                                                                      -
                                                                      '
                                                                      -
            ---
            , ,
              ---
                '-
                 ''
                  --
                   ''                                 .

            -
            f
            !
            ::: '
                ;
                i
                -'''            ...
                                                                              -
                                                                              '-'
                                                                                ---,
                                                                                   .....
                                                                                           ..
Case 0:18-cv-61047-UU Document 261 Entered on FLSD Docket 08/23/2019 Page 2 of 2



   Clerkofthe Coud                                                        A ugust18,2019
   US DistrictCourt
   Re:USA vs US Stem CellClinic and others,Case 18-cv-61047
   To whom this m ay concern:


   In2015,oursonbecameverysickandwehave beenonafouryearjourneyoffindingapath
   backto health.

  In ourongoing search,stem celltreatm enthas broughta m easure ofreliefand provided Iong
  term hope!You are taking away hope.

  Stem cells are notdrugs!W e chose this fully legaland viable option and now ithas been ruled
  thatHIS OW N STEM CELLS have to be destroyed???l! Ido notunderstand how those who
  have harvested theirown cells to prom ote healing, now could be forced to destroy them !W hat
  is the purpose ofconcerning yourselfwith people using theirow n stem cells to encourage
  healing? No harm is done,itis yourown body's cells!

  This decision m ustbe reversed! Please understand thatthe decisions being m ade b he
  couds affectrealpeople,and m y son is one ofthem !

                                                                            FILED BY              D
  Sincerel
         y,                                                                                           C,
                                                                                                      .

  Jay Tornquist
                     f
                                                                                 AtJ6 23 2219
           d
                                                                                 S
                                                                                 c
                                                                                  t
                                                                                  .0
                                                                                   k.
                                                                                    kO
                                                                                     kF
                                                                                      '
                                                                                      i
                                                                                      l
                                                                                      FL
                                                                                       llïtk
                                                                                        -A.-MIA

 ' 717 9th StreetSW
   W illm ar,M N 56201
   320-212-3132
